DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response filed 4/2/2021 is acknowledged.
No claims are presently amended, cancelled or added.  
Claims 3, 8, 16, 19, and 32 have been previously cancelled.
Claims 1, 2, 4-7, 9-15, 17, 18, and 20-31 remain pending.

Response to Arguments
Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive. 
In the Remarks on pg. 9-11 of the Response, Applicant contends the rejection relies upon impermissible parsing of the claimed features to render the claimed features as obvious.  Chen is admitted to expressly lack “transmitting RS measurements of at least RSRP, RSRQ, or RSSI for first and second base stations for initially forming a CoMP cluster”, to which Zhang is relied.  Further, this combination of Chen and Zhang are acknowledged in lacking such transmitting to a first base station of a CoMP cluster, to which Park is relied.  Applicant alleges improper hindsight in this combination as well as changing the principle operation of Zhang, which transmits measurements to a separate CoMP controller rather than a base station of the CoMP cluster.

The Examiner respectfully disagrees.  As explained in the recent interview, the rejection is first and foremost based on disclosure cited in Chen, which shows the primary concept of the claims of dynamically configured CP length in accordance with pathloss difference or timing difference between base stations in a CoMP cluster.  Chen had been used in a 102/anticipation rejection for much of the prosecution (up through Final rejection dated 2/7/2020).  Zhang was introduced in combination with Chen in the Final rejection dated 10/8/2020 to expressly show “initially” forming a CoMP cluster by transmitting of RS measurements for two (2), first and second, base stations of the CoMP cluster.  Subsequent to that rejection, the most recent amendment clarified transmitting of measurements “to a first base station”, perhaps in recognition of Zhang’s showing such transmitting to a CoMP controller that is separate from the base stations.  However, again, this difference would be obvious to one of ordinary skill in the art, given prior art such as Park which shows similar CoMP measurement processing as in Chen and Zhang, but shows such a CoMP controller encompassed within a base station of the CoMP cluster rather than a separate entity, as now required by the claim.  Therefore, the rejections based on the combination of Chen, Zhang, and Park remain proper.  As further explained in the recent interview, the pending rejection would also be proper given the combination of Chen in view of Park only, as there are significant overlapping disclosure among Zhang and Park, if only for the express indication of “initially” forming the CoMP cluster, as claimed.  Regardless of the exact order of references, the rejections based on obvious modifications to Chen in accordance with known .  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4, 5, 7, 9-15, 17, 18, 20, 21, and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US20130163501A1), hereafter Chen, in view of Zhang et al. (US20200259528A1), hereafter Zhang, and Park et al. (USP 10193667B2), hereafter Park.

Regarding claim 1,
Chen (Flexible Cyclic Prefix Management; Title) discloses a method of wireless communications comprising transmitting, by a user equipment (UE), reference i.e. paragraphs 44, 51-62; measure component carriers including received power, pathloss, SNR/i.e. RSSI, etc.) for forming a coordinated multi-point (CoMP) cluster (i.e. paragraphs 39, 41, 66, 72; Fig. 4-6; exchange of synchronization signals and reference signals between the eNB when UE reports from cell-edge regions).
Chen further discloses receiving, at the UE from at least the base station in the CoMP cluster, a message including information of at least a first cyclic prefix (CP) length for a first uplink transmission, wherein at least the first CP length for the first uplink transmission is different from a second CP length used for a second uplink transmission; and transmitting, by the UE, the first uplink transmission using at least the first CP length (i.e. paragraphs 69-75, 80; signaling from eNB to UE indicating different/flexible cyclic prefix configuration over frame/sub-frame).
Chen discloses wherein at least the first CP length for the first uplink transmission is dynamically configured based on RS measurements in a CoMP environment (paragraphs 71-75; CP length selected on the basis of time tracking, which is based on reference signal measurements, such that CP length is subframe dependent for CoMP operation) and at least one (both) of path loss difference and timing difference between at least the first base station and another base station in the CoMP cluster (i.e. paragraphs 31-34, 44, 69, 76-79; UE-specific CP length selected to effectively combat ISI taking into account path loss as well as timing differences under asynchronous operation, among the multiple serving cells within a cluster, Fig. 1 UE 120y within overlapping coverage of 110c, 110y, 110z). 


Zhang discloses analogous art for coordinated multi-point (CoMP) transmission from a CoMP cluster (Title) including transmitting RS measurements of at least RSRP, RSRQ, or RSSI for the first and second base stations for initially forming a CoMP cluster (Fig. 1; paragraphs 27, 28, 45-54; measured CSI feedback 130 from multiple base stations 104, 106 including RSRP based quality estimation for initially forming a CoMP cluster after determining/applying coordination hypothesis).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Chen by transmitting measurements of at least RSRP, RSRQ, or RSSI for multiple base stations for initially forming a CoMP cluster, as shown by Zhang, thereby reducing link adaptation based on stale CSI feedback to optimize system performance.
The combination of Chen and Zhang does not expressly show the RS measurements transmitted to a first base station of a CoMP cluster of base stations.
However, analogous prior art to Park shows such measurements transmitted to a first base station of a COMP cluster of base stations (Fig. 8, 301;  Fig. 9, 901; Col. 15, lines 40-45; Col. 32, lines 50-67; UE sends measurement report of the CoMP cluster to the serving eNB of the cluster).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Chen and Zhang by transmitting RS measurements of a CoMP 


Regarding claim 9,
Chen (Flexible Cyclic Prefix Management; Title) discloses method of wireless communications comprising transmitting, by a user equipment (UE), reference signal (RS) measurements comprise at least one of RSRP, RSRQ and RSSI (i.e. paragraphs 44, 51-62; measure component carriers including received power, pathloss, SNR/i.e. RSSI, etc.) for forming a coordinated multi-point (CoMP) cluster (i.e. paragraphs 39, 41, 66, 72; Fig. 4-6; exchange of synchronization signals and reference signals between the eNB when UE reports from cell-edge regions).
Chen further shows receiving, at the UE from at least the base station in the CoMP cluster, a message including information of at least a cyclic prefix (CP) length for a downlink (DL) CoMP transmission, wherein at least the CP length for the DL CoMP transmission is different from the CP length for a single cell transmission; and receiving, at the UE, the DL CoMP transmission with at least the CP length (i.e. paragraphs 69-75, 80; signaling from eNB to UE indicating different/flexible cyclic prefix configuration over frame/sub-frame, including different CP length for CoMP and non-CoMP).
Chen discloses wherein at least the first CP length for the first uplink transmission is dynamically configured based on RS measurements in a CoMP environment (paragraphs 71-75; CP length selected on the basis of time tracking, which is based on reference signal measurements, such that CP length is subframe dependent for CoMP operation) and path loss difference or timing difference between the base station and another base station in the CoMP cluster (i.e. paragraphs 31-34, 44, 69, 78, 79; UE-specific CP length selected to effectively combat ISI taking into account path loss as well as timing differences under asynchronous operation, among multiple serving cells within a cluster, Fig. 1 UE 120y within overlapping coverage of 110c, 110y, 110z).  
Chen does not expressly disclose transmitting RS measurements of at least RSRP, RSRQ, or RSSI for the first and second base stations for initially forming a CoMP cluster.
Zhang discloses analogous art for coordinated multi-point (CoMP) transmission from a CoMP cluster (Title) including transmitting RS measurements of at least RSRP, RSRQ, or RSSI for the first and second base stations for initially forming a CoMP cluster (Fig. 1; paragraphs 27, 28, 45-54; measured CSI feedback 130 from multiple base stations 104, 106 including RSRP based quality estimation for initially forming a CoMP cluster after determining/applying coordination hypothesis).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Chen by transmitting measurements of at least RSRP, RSRQ, or RSSI for multiple base stations for initially forming a CoMP cluster, as shown by Zhang, thereby reducing link adaptation based on stale CSI feedback to optimize system performance.
The combination of Chen and Zhang does not expressly show the RS measurements transmitted to a first base station of a CoMP cluster of base stations.
Fig. 8, 301;  Fig. 9, 901; Col. 15, lines 40-45; Col. 32, lines 50-67; UE sends measurement report of the CoMP cluster to the serving eNB of the cluster).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Chen and Zhang by transmitting RS measurements of a CoMP cluster to a first base station of the CoMP cluster of base stations, thereby enabling coordination of neighboring eNBs by the serving eNB.

Regarding claim 17,
Chen (Flexible Cyclic Prefix Management; Title) discloses an apparatus for wireless communications comprising a transmitter, a receiver; and at least one processor communicatively coupled to the transmitter and the receiver (i.e. Fig. 1, 3), wherein the at least one processor is configured to perform reference signal (RS) measurements and transmit, via the transmitter, the RS measurements comprise at least one of RSRP, RSRQ and RSSI (i.e. paragraphs 44, 51-62; measure component carriers in adjacent cells including received power, pathloss, SNR/i.e. RSSI, etc.) for forming a coordinated multi-point (CoMP) cluster (i.e. paragraphs 39, 41, 66, 72; Fig. 4-6; exchange of synchronization signals and reference signals between the eNB when UE reports from cell-edge regions).
Chen further discloses to receive, via the receiver from at least a base station in the CoMP cluster, a message including information of at least a first cyclic prefix (CP) i.e. paragraphs 69-75, 80; signaling from eNB to UE indicating different/flexible cyclic prefix configuration over frame/sub-frame).
Chen discloses wherein at least the first CP length for the first uplink transmission is dynamically configured based on RS measurements in a CoMP environment (paragraphs 71-75; CP length selected on the basis of time tracking, which is based on reference signal measurements, such that CP length is subframe dependent for CoMP operation) and path loss difference or timing difference between the base station and another base station in the CoMP cluster (i.e. paragraphs 31-34, 44, 69, 78, 79; UE-specific CP length selected to effectively combat ISI taking into account path loss as well as timing differences under asynchronous operation, among multiple serving cells within a cluster, Fig. 1 UE 120y within overlapping coverage of 110c, 110y, 110z).  
Chen does not expressly disclose transmitting RS measurements of at least RSRP, RSRQ, or RSSI for the first and second base stations for initially forming a CoMP cluster.
Zhang discloses analogous art for coordinated multi-point (CoMP) transmission from a CoMP cluster (Title) including transmitting RS measurements of at least RSRP, RSRQ, or RSSI for the first and second base stations for initially forming a CoMP cluster (Fig. 1; paragraphs 27, 28, 45-54; measured CSI feedback 130 from multiple base stations 104, 106 including RSRP based quality estimation for initially forming a CoMP cluster after determining/applying coordination hypothesis).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Chen by transmitting measurements of at least RSRP, RSRQ, or RSSI for multiple base stations for initially forming a CoMP cluster, as shown by Zhang, thereby reducing link adaptation based on stale CSI feedback to optimize system performance.
The combination of Chen and Zhang does not expressly show the RS measurements transmitted to a first base station of a CoMP cluster of base stations.
However, analogous prior art to Park shows such measurements transmitted to a first base station of a COMP cluster of base stations (Fig. 8, 301;  Fig. 9, 901; Col. 15, lines 40-45; Col. 32, lines 50-67; UE sends measurement report of the CoMP cluster to the serving eNB of the cluster).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Chen and Zhang by transmitting RS measurements of a CoMP cluster to a first base station of the CoMP cluster of base stations, thereby enabling coordination of neighboring eNBs by the serving eNB.

Regarding claim 24,
Chen (Flexible Cyclic Prefix Management; Title) discloses an apparatus for wireless communications comprising a transmitter, a receiver; and at least one processor communicatively coupled to the transmitter and the receiver (i.e. Fig. 1, 3), wherein the at least one processor is configured to: perform reference signal (RS) i.e. paragraphs 44, 51-62; measure component carriers in adjacent cells including received power, pathloss, SNR/i.e. RSSI, etc.) for forming a coordinated multi-point (CoMP) cluster (i.e. paragraphs 39, 41, 66, 72; Fig. 4-6; exchange of synchronization signals and reference signals between the eNB when UE reports from cell-edge regions).
Chen further discloses to receive, via the receiver from at least a base station in the CoMP cluster, a message including information of at least a cyclic prefix (CP) length for a downlink (DL) CoMP transmission, wherein the CP length for the DL CoMP transmission is different from the CP length for a single cell transmission; and receive, via the receiver, the DL CoMP transmission with at least the CP length (i.e. paragraphs 69-75, 80; signaling from eNB to UE indicating different/flexible cyclic prefix configuration over frame/sub-frame, including different CP length for CoMP and non-CoMP, i.e. single cell).
Chen discloses wherein at least the first CP length for the first uplink transmission is dynamically configured based on RS measurements in a CoMP environment (paragraphs 71-75; CP length selected on the basis of time tracking, which is based on reference signal measurements, such that CP length is subframe dependent for CoMP operation) and path loss difference or timing difference between the base station and another base station in the CoMP cluster (i.e. paragraphs 31-34, 44, 69, 78, 79; UE-specific CP length selected to effectively combat ISI taking into account path loss as well as timing differences under asynchronous operation, among multiple serving cells within a cluster, Fig. 1 UE 120y within overlapping coverage of 110c, 110y, 110z).  
Chen does not expressly disclose transmitting RS measurements of at least RSRP, RSRQ, or RSSI for the first and second base stations for initially forming a CoMP cluster.
Zhang discloses analogous art for coordinated multi-point (CoMP) transmission from a CoMP cluster (Title) including transmitting RS measurements of at least RSRP, RSRQ, or RSSI for the first and second base stations for initially forming a CoMP cluster (Fig. 1; paragraphs 27, 28, 45-54; measured CSI feedback 130 from multiple base stations 104, 106 including RSRP based quality estimation for initially forming a CoMP cluster after determining/applying coordination hypothesis).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Chen by transmitting measurements of at least RSRP, RSRQ, or RSSI for multiple base stations for initially forming a CoMP cluster, as shown by Zhang, thereby reducing link adaptation based on stale CSI feedback to optimize system performance.
The combination of Chen and Zhang does not expressly show the RS measurements transmitted to a first base station of a CoMP cluster of base stations.
However, analogous prior art to Park shows such measurements transmitted to a first base station of a COMP cluster of base stations (Fig. 8, 301;  Fig. 9, 901; Col. 15, lines 40-45; Col. 32, lines 50-67; UE sends measurement report of the CoMP cluster to the serving eNB of the cluster).



Regarding claims 2 and 18,
Chen discloses wherein the first uplink transmission is associated with CoMP joint processing, and wherein the second uplink transmission is not associated with CoMP joint processing (i.e. paragraph 75).

Regarding claims 4, 11, 20, and 26,
Chen discloses wherein the first CP length is a normal CP length or an extended CP length, wherein the extended CP length is longer in time duration than the normal CP length (i.e. paragraph 38, 69).

Regarding claims 5 and 21,
Chen discloses wherein the first uplink transmission is a sounding reference signal (SRS; i.e. paragraph 39, 72) or a physical uplink signal (i.e. PUSCH/PUCCH; paragraph 48).

Regarding claims 7, 13, 23, and 28,
i.e. PUSCH/PUCCH; paragraph 48), and wherein the message is an uplink grant or a Radio Resource Control (RRC) message (i.e. paragraph 80).

Regarding claims 10 and 25,
Chen discloses receiving, at the UE, one or more demodulation reference signal (DMRS) symbols based on at least the first CP length (i.e. paragraphs 71-72).
Regarding claims 12 and 27,
Chen discloses wherein the message includes information of a default CP length for the DL CoMP transmission (i.e. paragraph 77, 80-88 shows predetermined/default CP for control, data, channel type, thresholds, etc.).

Regarding claims 14 and 29,
Chen discloses wherein the message includes a DL grant, and wherein the DL grant includes the information of at least the CP length (i.e. paragraphs 60, 85-88).

Regarding claim 15 and 30,
Chen discloses wherein the message is received over a Physical Broadcast Channel (PBCH; i.e. paragraph 39, 46).











4.	Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Zhang, and Park in view of Noh et al. (USP 9497734B2), hereafter Noh.

Regarding claims 6 and 22,
Chen describes use of various reference signals in time tracking/selecting CP length (paragraph 71-75) but does not expressly disclose SRS is configured along with a virtual cell identification (ID).
Noh discloses wherein the SRS is configured along with a virtual cell ID (i.e. Fig. 1, 6, 8; Col. 2-3, lines 64-62; Col. 8, lines 4-18; Col. 14, lines 50-65; Col. 15, lines 40-66, etc.).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Chen, Zhang, and Park configuring CP length for the SRS is configured along with a virtual cell identification (ID), as shown by Noh, thereby enabling virtual implementation of MIMO/CoMP for UEs within overlapping bandwidths. 








5. 	Claims 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Zhang and Park in view of Kim et al. (USP 9215675B2), hereafter Kim.

Regarding claim 31,
Chen describes use of various reference signals in time tracking/selecting CP length (paragraph 71-75) but does not expressly disclose identifying SRS power difference between first base station and second base station of the CoMP cluster that includes at least a serving link and non-serving link and perform SRS power control based on the SRS power difference.
Kim discloses identifying SRS power difference between first base station and second base station of the CoMP cluster that includes at least a serving link (i.e. macrocell) and non-serving link (i.e. picocell) and perform SRS power control based on the SRS power difference (i.e. Title; Abstract; Col. 1-2, lines 55-47; Col. 10, lines 1-47; power control method of an SRS in the case of DL CoMP based on the SRS; Col. 12-13).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Chen, Zhang and Park by identifying SRS power difference between first base station and second base station of the CoMP cluster that includes at least a serving link and non-serving link and perform SRS power control based on the SRS power difference, as shown by Kim, thereby decreasing the probability of distorting signals of adjacent symbols.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.